Douglas, J.,
concurring in judgment only. I concur in the judgment of the majority. I write separately only to point out that the majority’s citation to State *412ex rel. Watts v. Schottenstein Stores Corp. (1993), 68 Ohio St.3d 118, 623 N.E.2d 1202, does not support the proposition for which Schottenstein is cited. Specifically, the majority says that “[cjonversely, an employer may fire a claimant, yet successfully assert a voluntary departure under the theory that the termination resulted from misconduct that the claimant voluntarily undertook. State ex rel. Watts v. Schottenstein Stores Corp. (1993), 68 Ohio St.3d 118, 623 N.E.2d 1202.” However, Schottenstein is a case involving R.C. 4123.56(B) wage loss compensation, and firing has no bearing on a determination of wage loss eligibility. See State ex rel. McGonegle v. Indus. Comm. (1996), 76 Ohio St.3d 272, 667 N.E.2d 392.
Resnick, J., concurs in the foregoing concurring opinion.